McFadden, Judge.
Weldon Keith Reaves appealed from his convictions for burglary and theft by taking. The state filed a suggestion of death, advising that Reaves has died while this appeal has been pending. See Court of Appeals Rule 43 (a) (“The death of a party in a pending appeal may be suggested by counsel for either side at any time.”). Reaves’s counsel also represented to this Court that Reaves has died. The state has moved to dismiss the appeal as moot for this reason. We grant the motion and dismiss the appeal as moot. Dorsey v. State, 272 Ga. 283 (528 SE2d 257) (2000); McLendon v. State, 220 Ga. App. 205 (469 SE2d 551) (1996).

Appeal dismissed.


Andrews, P. J., and Ray, J., concur.